Title: New York Assembly. Remarks on an Act for Regulating Elections, [23 January 1787]
From: Hamilton, Alexander
To: 


[New York, January 23, 1787]
The house then resolved itself into a committee of the whole, on the election bill, on the paragraph enabling the inspectors to take aside any ignorant person, and to examine him privately touching his ballot. A small debate arose.
Mr. Hamilton, thought it was very apparent, if the clause prevailed in the house, that it would tend to increase rather than prevent an improper influence. For though the inspector takes an oath that his conduct shall be impartial, yet he can easily interpret this oath, so as to correspond with his own wishes. If he is even an honest man, he will think the public good concerned in promoting a candidate to whom he is attached; and under this impression may see no harm in recommending him to the person offering his vote. His suggestion will be generally attended with success, and the consequence will be, that the inspectors will have the disposition of the votes of almost all unlettered persons in favour of the party to which he inclines. Here then is a more concentered influence over the illiterate and uninformed part of the community, than they would have been subject to if left to themselves. Here they will be liable to an influence more dangerous than the one we wish to avoid.
The question then is, whether it is better to leave them to an accidental influence or imposition, or to subject them to a more regular and extensive influence.
The appointment of inspectors will then become more than it is, an object of party; and it will always be in their power to turn the scale of a contested election. On the contrary if the voters are left to themselves the activity of different parties will make the chance equal; and influence and imposition on one side will be ballanced by an equal degree of it on the other. I therefore move that we strike out the clause.
Mr. Hamilton observed, that this was one of those subjects which was more plausible in theory than in practice—that the gentleman’s reply did not answer nor could it, the objections he had made—the question is whether it is better to let the illiterate take the chance of imposition from parties equally active; the impositions of the one side being balanced by the exertions of the other, and the result must be the same. The question is whether it is more dangerous to leave it to chance influence, or leave it to party views concentered in one person on whom the certain fate of the election depends. I do not mean to impeach the actions of the inspectors, for at present they can but little bias, but if the clause takes place tho’ he swears to do his duty impartially, yet I believe his friendly attention to A. being more than to B. will lead us to conceive that he will little scruple to ask the vote for A. whom he recommends to be as good or a better person than the other; now if this happens sure there are very few ignorant persons, but will be greatly influenced by such inspectors, and on them turns the fate of the election. There is also another reason which should induce us not to adopt the proposed mode, it will occasion a great delay, as some inspectors will have to take down and examine the tickets proposed by the illiterate, while the others will find it difficult to attend the poll. There is therefore the objection of delay as well as influence to avoid which it will be necessary to strike out the clause altogether. I repeat once more it is better to leave them to parties who are equal in their exertions, equally send about tickets and whose chance of influence is wholly equal.
